8QLFRUQ %ULWDQQLFD2QOLQH(QF\FORSHGLD                                                   3DJHRI
 Case 2:18-cv-06091-GW-SK Document 26-2 Filed 12/13/18 Page 1 of 3 Page ID #:267




  Unicorn
  Unicorn, mythological animal resembling a horse or a kid with a single horn on its
  forehead. The unicorn appeared in early Mesopotamian artworks, and it also was
  referred to in the ancient myths of India and China. The earliest description in Greek
  literature of a single-horned (Greek monokerǀs, Latin unicornis) animal was by the
  historian Ctesias (c. 400 BCE), who related that the Indian wild ass was the size of a
  horse, with a white body, purple head, and blue eyes, and on its forehead was a
  cubit-long horn coloured red at the pointed tip, black in the middle, and white at
  the base. Those who drank from its horn were thought to be protected from
  stomach trouble, epilepsy, and poison. It was very fleet of foot and difficult to
  capture. The actual animal behind Ctesias’s description was probably the Indian
  rhinoceros.

                                                   Certain poetical passages of the Bible refer to a
                                                   strong and splendid horned animal called reӄem.
                                                   This word was translated “unicorn” or
                                                   “rhinoceros” in many versions of the Bible, but
                                                   many modern translations prefer “wild
                                                   ox” (aurochs), which is the correct meaning of
                                                   the Hebrew reӄem. As a biblical animal, the
                                                   unicorn was interpreted allegorically in the early
                                                   Christian church. One of the earliest such
                                                   interpretations appears in the ancient Greek
                                                   bestiary known as the Physiologus, which states
                                                   that the unicorn is a strong, fierce animal that
                                                   can be caught only if a virgin maiden is thrown
                                                   before it. The unicorn leaps into the virgin’s lap,
                                                   and she suckles it and leads it to the king’s
    8QLFRUQGHWDLOIURP³7KH/DG\DQGWKH        palace. Medieval writers thus likened the
   8QLFRUQ´WDSHVWU\ODWHWKFHQWXU\LQWKH   unicorn to Christ, who raised up a horn of
             0XVpHGH&OXQ\3DULV                 salvation for mankind and dwelt in the womb of
       Giraudon/Art Resource, New York
                                                   the Virgin Mary. Other legends tell of the
                                                   unicorn’s combat with the elephant, whom it
  finally spears to death with its horn, and of the unicorn’s purifying of poisoned
  waters with its horn so that other animals may drink.



                                                                                                   Exhibit B
                                                                                                    Page 16
KWWSVZZZEULWDQQLFDFRPSULQWDUWLFOH                                             
8QLFRUQ %ULWDQQLFD2QOLQH(QF\FORSHGLD                                    3DJHRI
 Case 2:18-cv-06091-GW-SK Document 26-2 Filed 12/13/18 Page 2 of 3 Page ID #:268


  Cups reputedly made of unicorn horn—but actually made of rhinoceros horn or
  narwhal tusk—were highly valued by important persons in the Middle Ages as a
  protection against poisoned drinks. Many fine representations of the hunt of the
  unicorn survive in medieval art, not only in Europe but also in the Islamic world and
  in China.




   The Unicorn Is Killed and Brought to the
                      Castle

    The Unicorn Is Killed and Brought to the
   CastleZRROZDUSZLWKZRROVLONVLOYHUDQG
   JLOWZHIWV6RXWK1HWKHUODQGLVK±
     LQWKH0HWURSROLWDQ0XVHXPRI$UW1HZ
                    <RUN&LW\
        Photograph by KaDeWeGirl. The
   Metropolitan Museum of Art, New York City,
       gift of John D. Rockefeller Jr., 1937
                     (37.80.5)




                                                                                  Exhibit B
                                                                                   Page 17
KWWSVZZZEULWDQQLFDFRPSULQWDUWLFOH                              
8QLFRUQ %ULWDQQLFD2QOLQH(QF\FORSHGLD                            3DJHRI
 Case 2:18-cv-06091-GW-SK Document 26-2 Filed 12/13/18 Page 3 of 3 Page ID #:269




   CITATION INFORMATION
   ARTICLE TITLE: Unicorn
   WEBSITE NAME: Encyclopaedia Britannica
   PUBLISHER: Encyclopaedia Britannica, Inc.
   DATE PUBLISHED: 24 May 2018
   URL: https://www.britannica.com/topic/unicorn
   ACCESS DATE: December 12, 2018




                                                                         Exhibit B
                                                                          Page 18
KWWSVZZZEULWDQQLFDFRPSULQWDUWLFOH                      
